DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant's Information Disclosure Statement (IDS) filed on 25 January 2019.  The IDS has been entered and considered. 
Acknowledgement is made of Applicant's Information Disclosure Statement (IDS) filed on 21 April 2020.  The IDS has been entered and considered. 
Acknowledgement is made of Applicant's Information Disclosure Statement (IDS) filed on 13 May 2020.  The IDS has been entered and considered. 
Acknowledgement is made of Applicant's Information Disclosure Statement (IDS) filed on 07 December 2020.  The IDS has been entered and considered. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
   Providing a microscope as the imaging system, as recited in claim 18.  The specification disclose that the imaging system can be a camera or a microscope, but the 

No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
   Paragraph [0079], line 8:  Reference numeral "12" should be corrected to read -- 412 --.
   Paragraph [0083], line 10:  Reference numeral "420" should be corrected to read -- 410 --.
   Paragraph [0088], line 12:  A -- period -- should be inserted after the term "analysis".
   Paragraph [0090], line 6:  Reference numeral "419" should be corrected to read -- 416 --.

Appropriate correction is required.





Claim Objections
Claims 1-11 and 13-14 are objected to because of the following informalities:
   Re claim 1, claim line 8:  The article -- a -- should be inserted prior to the term "change".
   Re claim 2, claim line 3:  The term -- live -- should be inserted prior to the term "hydrocarbon".
   Re claim 2, claim line 3:  The term -- sample -- should be inserted after the term "water".
   Re claim 2, claim line 8:  The article -- a -- should be inserted prior to the term "change".
   Re claim 8, claim lines 2 and 4:  The term -- live -- should be inserted prior to the term "hydrocarbon".
   Re claim 10, claim line 2:  The term "LIVE" should be corrected to read
-- live --.
   Re claim 10, claim lines 10 and 12:  The article -- a -- should be inserted prior to the term "change".
   Re claim 11, claim line 2:  The term -- live -- should be inserted prior to the term "hydrocarbon".
   Re claim 13, claim line 5:  The term -- sample -- should be inserted after the term "demulsifier".  In the instant claim, demulsifier is a noun, but in claim 12, demulsifier is an adjective.
   Re claim 14, claim line 3:  The second occurrence of the term "of" should be corrected to read -- and --.  Otherwise, the phrase "of the live emulsion of the .

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 11, claim line 3:  It is not clear what is meant by the limitation "substantially stabilizes".  The term "substantially stabilizes" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification provides an explanation, paragraph [0069], lines 6-10, for knowing when the viscosity has stabilized; but the explanation uses relative terms, such 
   NOTE:  The Examiner is interpreting the term "substantially stabilized" to mean stabilized or equilibrium.

     Re claim 12, claim lines 3-4:  It is not clear how the viscometer can measure a change in viscosity of the live emulsion over time resulting from a breakdown of the live emulsion by the demulsifier sample, if neither the emulsion nor the demulsifier is chosen in claim lines 3-4.  Claim lines 3-4 of the instant claim recite "at least one of a live emulsion of a live hydrocarbon sample, a water sample or a demulsifier", which allows the reader to choose simply a water sample and/or a demulsifier to flow through the viscometer.  Neither of these one or two choices will affect a live hydrocarbon sample that was not chosen.  Alternatively, choosing only the live sample without the demulsifier will not affect a change in the viscometer over time by the demulsifier, which was not chosen. 


   Re claim 12, claim lines 4-5:  It is not clear from the choice presented in claim lines 3-4 that "the water sample" is the same water sample recited in claim lines 3-4 because the claim language allows the reader to choose a water sample that is separate from the live emulsion of the live hydrocarbon sample.  The comma in the claim at line 3 creates a separate water sample from the emulsion.

   Re claim 13, claim line 5:  The limitation "the demulsifier" lacks antecedent basis.  In the instant claim, demulsifier is a noun; but in claim 12, demulsifier is an adjective modifying the noun sample.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




s 1, 8-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0127466 (Karnes et al.).

   With respect to the limitations of claim 1, Karnes et al. disclose a method comprising:
      flowing a live emulsion of a live hydrocarbon sample and a water sample through a capillary viscometer, wherein the live hydrocarbon sample comprises dissolved gases retrieved from a hydrocarbon-carrying reservoir (sample/fluid is withdrawn from a subterranean formation, which would contain some amount of water (paragraph [0013], lines 2-3).  Disclosure also discloses analyzing a live crude sample (paragraph [0068], lines 15-17).  Sample is caused to flow through a capillary viscometer (18) - Figure 1); 
      while flowing the live emulsion through the capillary viscometer, flowing a demulsifier sample through the capillary viscometer, wherein the demulsifier sample is capable of causing breakdown of the live emulsion (reference discloses that a demulsifier can be tested with the apparatus disclosed in the reference (paragraph [0078]));
      measuring, using the capillary viscometer, change in a viscosity of the live emulsion over time resulting from the breakdown of the live emulsion due to the demulsifier sample (a change in viscosity would occur if the particular demulsifier were successful since the purpose of testing a demulsifier is to determine its ability to breakdown an emulsion.  Additionally, the disclosure (paragraph [0040], lines 1-9) discloses mixing the fluids by pushing the fluids back and forth between the chambers (12A, 12B), while also measuring the viscosity);
      capturing a plurality of images of the breakdown of the live emulsion over time (apparatus is provided with an optics block (22) and a spectrophotometer that communicates changes in fluid property transformation within the analyzed fluid - paragraphs [0043-0044] - Figure 1); and
      classifying a strength of the live emulsion based, in part, on the change in the viscosity of the live emulsion over time and on the plurality of images (the shear measurements generated by the viscometer provide an indication of strength of the emulsion (paragraph [0042], lines 23-25); and images from the spectrophotometer provides visual indications of the changes in the fluid transformation, such as phase changes (paragraph [0044], lines 1-14)).

   With respect to the limitation of claim 8, Karnes et al. appear to further disclose forming the live emulsion by:
      flowing the hydrocarbon sample and the water sample through the capillary viscometer (18) (Figure 1); and 
      applying a shear force to the hydrocarbon sample and the water sample in the capillary viscometer to form the live emulsion (passing the samples through the capillary viscometer will impart a shear force to the samples).  




measuring a change in pressure across the capillary viscometer over time resulting from the breakdown of the live emulsion due to the demulsifier sample, wherein the strength of the live emulsion is classified based, in part, on the change in the pressure across the capillary viscometer over time (sample is passed back and forth through the capillary viscometer (18), whereby the pressure is measured using gauges (20).  The pressure changes recorded are indicative of the viscosity of the sample passing through the viscometer, which are also reflective of the breakdown of the emulsion due to the demulsifier sample).  

   With respect to the limitation of claim 12, Karnes et al. disclose an apparatus comprising:
      a viscometer configured to:
         flow at least one of a live emulsion of a live hydrocarbon sample, a water sample or a demulsifier sample configured to breakdown a live emulsion formed by the live hydrocarbon sample and the water sample, wherein the live emulsion comprises dissolved gases retrieved from a hydrocarbon-carrying reservoir (sample/fluid is withdrawn from a subterranean formation, which would contain some amount of water (paragraph [0013], lines 2-3).  Disclosure further discloses analyzing a live crude sample (paragraph [0068], lines 15-17).  Sample is caused to flow through a capillary viscometer (18) - Figure 1. Also disclosed (paragraph [0078]) is that a demulsifier can be tested with the apparatus disclosed in the reference); and
a change in viscosity would occur if the particular demulsifier were successful since the purpose of testing a demulsifier is to determine its ability to breakdown an emulsion.  Additionally, the disclosure (paragraph [0040], lines 1-9) discloses mixing the fluids by pushing the fluids back and forth between the chambers (12A, 12B), while also measuring the viscosity); and
   an imaging system connected to the viscometer, the imaging system configured to capture images or video of the breakdown of the live emulsion by the demulsifier sample (apparatus is provided with an optics block (22) and a spectrophotometer that communicates changes in fluid property transformation within the analyzed fluid - paragraphs [0043-0044] - Figure 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7, 10-11, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0127466 (Karnes et al.) in view of US 2011/0301061 (McDaniel et al.).  
With respect to the limitation of claim 2, Karnes et al. disclose that the demulsifier being tested (paragraph [0078]) is a first demulsifer; and the live emulsion (paragraph [0013], lines 2-3 and paragraph [0068], lines 15-17) is a first live emulsion.  Karnes et al. is further capable of flowing a second live emulsion of the hydrocarbon sample and water through the capillary viscometer (it is well within the purview of one of ordinary skill in the art to test multiple samples; and the reference doesn't preclude using the viscometer for a second sample after a first sample and demulsifer has been tested); 
      while flowing the second live emulsion through the capillary viscometer, flowing a second demulsifier sample through the capillary viscometer, wherein the second demulsifier sample causes breakdown of the second live emulsion (reference disclose testing a chemical product, such as a demulsifer, by injecting the product into the system - paragraph [0078].  Again, testing multiple samples and multiple products is well within the purview of one of ordinary skill in the art.  Again, the reference does not preclude testing a second demulsifier on a second live emulsion); 
      measuring, using the capillary viscometer, change in a viscosity of the second live emulsion over time resulting from the breakdown of the second live emulsion due to the second demulsifier sample (a change in viscosity would occur if the particular demulsifier were successful since the purpose of testing a demulsifier is to determine its ability to breakdown an emulsion.  Additionally, the disclosure (paragraph [0040], lines 1-9) discloses mixing the fluids by pushing the fluids back and forth between the chambers (12A, 12B), while also measuring the viscosity. Reference does not preclude measuring viscosity for multiple samples and multiple demulsifiers); and
apparatus is provided with an optics block (22) and a spectrophotometer that communicates changes in fluid property transformation within the analyzed fluid - paragraphs [0043-0044] - Figure 1).  Although, the Examiner argues that multiple live emulsions and multiple demulsifiers are capable of being testing using the apparatus disclosed with Karnes et al., the reference is silent to these features.
   McDaniel et al. disclose a process for testing the effectiveness of demulsifying additives on oil/water emulsions.  McDaniel et al. further disclose testing a specific crude oil composition with several different emulsion breaker chemistries and compositions (paragraph [0019], lines 1-3 and 27-29); and utilizing an imaging device (50) to record the demulsification of the oil/water emulsion (paragraph [0010], lines 21-23 and paragraph [0027], lines 1-4).  Modifying Karnes et al. to test multiple samples and demulsifiers would have been obvious to one of ordinary skill in the art to see which combinations provide the most effective treatment (paragraph [0019], lines 29-30) because removing water from the crude oil is essential as it impacts the value of crude oil and its economic transportation (paragraph [0004], lines 12-14).

   With respect to the limitation of claim 3, Karnes et al. disclose classifying a strength of the live emulsion based, in part, on the change in the viscosity of the live emulsion over time and on the plurality of images (the shear measurements generated by the viscometer provide an indication of strength of the emulsion (paragraph [0042], lines 23-25); and images from the spectrophotometer provides visual indications of the changes in the fluid transformation, such as phase changes (paragraph [0044], lines 1-14)- the reference does not preclude testing multiple samples and demulsifiers in succession).  Karnes et al. fail to expressly disclose classifying a strength of the live emulsion based in part on the change in the viscosity of the second live emulsion over time and on the plurality of images of the breakdown of the second live emulsion over time.
   McDaniel et al. disclose a process for testing the effectiveness of demulsifying additives on oil/water emulsions.  McDaniel et al. further disclose testing a specific crude oil composition with several different emulsion breaker chemistries and compositions (paragraph [0019], lines 1-3 and 27-29); and utilizing an imaging device (50) to record the demulsification of the oil/water emulsion (paragraph [0010], lines 21-23 and paragraph [0027], lines 1-4) to see which combinations provide the most effective treatment (paragraph [0019], lines 29-30), which is a form of classifying one combination versus another combination.  Modifying Karnes et al. to test multiple samples and demulsifiers would have been obvious to one of ordinary skill in the art to see which combinations provide the most effective treatment (paragraph [0019], lines 29-30) because removing water from the crude oil is essential as it impacts the value of crude oil and its economic transportation (paragraph [0004], lines 12-14).

   With respect to the limitation of claim 4, McDaniel et al. disclose that a concentration of the second demulsifier sample is different from a concentration of the first demulsifier sample (reference discloses testing a specific crude oil composition with several different emulsion breaker chemistries and compositions to see which combinations provide the most effective treatment (paragraph [0019], lines 27-30)).
paragraph [0058], lines 1-8 and 11-18).  Thus, different samples can be tested at different conditions as the chamber contains a programmable oven to control the temperature in the pressure vessels ranging from zero degrees to three hundred fifty degree Fahrenheit, as well as isothermal and programmed ramp temperature control (paragraph [0009]).

   With respect to the limitation of claim 6, Karnes et al. disclose that the apparatus is capable of utilizing a different pressure on the second demulsifier sample and the second live emulsion flow than the pressure used with the first demulsifier sample and the first live emulsion.  Karnes et al. disclose the use of first and second pressure vessels (12A, 12B) configured to contain pressures up to 20,000 psi (paragraph [0011]).  The pressure vessels are contained within the environmental control chamber (14 - Figure 1).  The pressure within the vessels is controlled, such that the hydraulic pumps can be operated to pressure the sample to above reservoir pressures and then to mix the sample by transferring the sample back and forth paragraph [0058], lines 18-22).  

   With respect to the limitation of claim 7, Karnes et al. disclose using an optics block and a spectrophotometer, such that changes in light transmittance can communicate fluid property transformation within the analyzed fluid, such as phase changes (paragraph [0044], lines 1-4).  Karnes et al. also that the system can used to test demulsifiers against the fluid in the reservoir from which the sample being tested was taken (paragraph [0078]).  Karnes et al. fail to expressly disclose how the demulsifier is supposed to react and imaging bubbles, which are used to classify the strength of the emulsion.
   McDaniel et al. further disclose that it is known in the prior art to add additives (demulsifiers) to improve coalescence and dehydration of the hydrocarbon phase, provide faster water separation.  The additives allow droplets of water to coalesce more readily; and reduce the effective time required for good separation of oil, solids, and water (paragraph [0007], lines 1-4 and 7-11).  Additionally, it is known to monitor the rate of demulsification as a function of time by observing the amount of free water that collects at the bottom of the receptacle (paragraph [0008], lines 5-8).  McDaniel et al. disclose using an imaging device, such as a camera, to image the effectiveness of each treatment (paragraph [0019], lines 27-30 and paragraph [0027], lines 1-4).  The Examiner argues that the function of a demulsifier to coalesce water will allow one imaging the process to classify the emulsion based on the effectiveness of the treatment to coalesce water (create large bubbles).  Modifying Karnes et al. to imaging paragraph [0004], lines 12-14).  

   With respect to the limitations of claim 10, disclose a method comprising:
      forming a plurality of live emulsions, each live emulsion formed from a LIVE hydrocarbon sample and a water sample (sample/fluid is withdrawn from a subterranean formation, which would contain some amount of water (paragraph [0013], lines 2-3).  Disclosure also discloses analyzing a live crude sample (paragraph [0068], lines 15-17), wherein each live hydrocarbon sample comprises dissolved gases retrieved from a hydrocarbon-carrying reservoir (hydrocarbon samples known to comprise dissolved gases - reference does not preclude forming a plurality of live emulsions as the reference only discloses a single sample being tested at a time);
      for each live emulsion:
      flowing the live emulsion through a capillary viscometer (Sample is caused to flow through a capillary viscometer (18) - Figure 1),
      while flowing the live emulsion through the capillary viscometer, injecting a demulsifier into the capillary viscometer resulting in a breakdown of the live emulsion due to the demulsifier (reference discloses that a demulsifier can be tested with the apparatus disclosed in the reference (paragraph [0078]))  ,
a change in viscosity would occur if the particular demulsifier were successful since the purpose of testing a demulsifier is to determine its ability to breakdown an emulsion.  Additionally, the disclosure (paragraph [0040], lines 1-9) discloses mixing the fluids by pushing the fluids back and forth between the chambers (12A, 12B), while also measuring the viscosity),
      measuring change in a pressure across the capillary viscometer over time resulting from the breakdown of the live emulsion due to the demulsifier (pressure gauges (20) positioned on either side of the capillary viscometer (20) provide a measurement of the pressure across the viscometer, which changes over time as the fluid is transferred back and forth across the viscometer (paragraph [0037], lines 9-15 and paragraph [0040], lines 1-9), and
      capturing a plurality of images of the breakdown of the live emulsion over time (apparatus is provided with an optics block (22) and a spectrophotometer that communicates changes in fluid property transformation within the analyzed fluid - paragraphs [0043-0044] - Figure 1); and
      observing each live emulsions according to respective strengths of the live emulsion based, in part, on the change in the viscosity measured, the change in the pressure measured and the plurality of images captured for each live emulsion (the shear measurements generated by the viscometer provide an indication of strength of the emulsion (paragraph [0042], lines 23-25 and paragraph [0061], lines 1-6); and images from the spectrophotometer provides visual indications of the changes in the fluid transformation, such as phase changes (paragraph [0044], lines 1-14)).  Karnes et 
   McDaniel et al. disclose a process for testing the effectiveness of demulsifying additives on oil/water emulsions.  McDaniel et al. further disclose testing a specific crude oil composition with several different emulsion breaker chemistries and compositions (paragraph [0019], lines 1-3 and 27-29); and utilizing an imaging device (50) to record the demulsification of the oil/water emulsion (paragraph [0010], lines 21-23 and paragraph [0027], lines 1-4) to see which combinations provide the most effective treatment (paragraph [0019], lines 29-30), which is a form of classifying one combination versus another combination.  Modifying Karnes et al. to test multiple samples and demulsifiers would have been obvious to one of ordinary skill in the art to see which combinations provide the most effective treatment (paragraph [0019], lines 29-30) because removing water from the crude oil is essential as it impacts the value of crude oil and its economic transportation (paragraph [0004], lines 12-14).

   With respect to the limitation of claim 11, Karnes et al. disclose forming the plurality of live emulsions comprises, for each live emulsion, flowing a mixture of the hydrocarbon sample and the water sample through the capillary viscometer until a viscosity of the mixture substantially stabilizes over time (reference discloses that mixing of the fluids in the system and therefore equilibrium is achieved by physically pushing the sample fluid back and forth between the chambers (12A, 2B) and through the viscometer (18) while maintain desired pressure - paragraph [0040], lines 1-9).
reference discloses that mixing of the fluids in the system and therefore equilibrium is achieved by physically pushing the sample fluid back and forth, which is equivalent to pumping, between the chambers (12A, 2B) and through the viscometer (18) while maintain desired pressure - paragraph [0040], lines 1-9).

   With respect to the limitation of claim 14, Karnes et al. disclose that the viscometer (18) comprises a differential pressure sensor (20) connected to the viscometer, the differential pressure sensor configured to sense a pressure across the viscometer due to the flow of the live emulsion of the demulsifier between the first end and the second end (paragraph [0037], lines 9-12 and paragraph [0042], lines 11-14).
   
   With respect to the limitation of claim 17, Karnes et al. disclose that the imaging system utilizes a spectrophotometer; but fail to disclose that the imaging system comprises a camera.
   McDaniel et al. disclose a process for testing the effectiveness of demulsifying additives on oil/water emulsions.  McDaniel et al. disclose an imaging device in the form of a camera (50) to record the demulsification of the oil/water emulsion (paragraph [0027], lines 1-4).  Modifying Karnes et al. to utilize a camera would have been obvious paragraph [0027], lines 5-8).


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0127466 (Karnes et al.) in view of US 2011/0301061 (McDaniel et al.) as applied to claims 12-13 above, and further in view of JP 6-160267 (Horikawa). 

   With respect to the limitation of claim 15, the combination (Karnes et al.) discloses an elongated tube/block (22) fluidically connected to the viscometer (18), the elongated tube/block (22) configured to flow the live emulsion and the demulsifier sample.  The combination fails to disclose that the elongated tube comprising a transparent body.
   Horikawa discloses a measurement device whereby a fluid flow passes through a transparent conduit line (2) (Figure 1).  Modifying the combination to provide an elongated tube having a transparent body would have been obvious to one of ordinary skill in the art as a means of quickly identifying any problems associated with the fluid flow.

   With respect to the limitation of claim 16, the combination fails to disclose a viewing cell within which the elongated tube is positioned, the viewing cell and the imaging system spatially positioned such that the imaging system is configured to 
   Horikawa discloses a measurement device whereby a fluid flow passes through a transparent conduit line (2) (Figure 1).  The transparent conduit line (2) appears to be positioned between two bases (3, 8) forming a viewing cell that allows an imaging system (4, 5, 6, 7) to view the contents passing through the tubing (2).  Modifying the combination to provide a viewing cell would have been obvious to one of ordinary skill in the art as a means of providing protection to the tubing, such that longevity of the tubing can be increased.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0127466 (Karnes et al.) in view of US 2011/0301061 (McDaniel et al.) as applied to claim 12 above, and further in view of "Demulsifying Water-In-oil Emulsion By Ethyl Cellulose Demulsifiers Studied Using Focused Beam Reflectance Measurement" (Chen et al.).

   With respect to the limitation of claim 18, the combination (Karnes et al.) disclose that the imaging system utilizes a spectrophotometer; but fail to disclose that the imaging system comprises a microscope.
   Chen et al. disclose a method for removing water droplets from produced fluids of petroleum using a demulsifier.  The efficiency of the demulsifier was evaluated and images of the demulsification were taken by a microscope attached to a computer (page 261, left column, section 3.3).  Modifying the combination to utilize an imaging system utilizing a microscope would have been obvious to one of ordinary skill in the art because microscopes are capable of taking high detailed images which helps in evaluating the effectiveness of the demulsifier.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art disclose a method and apparatus for measuring viscosity.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198.  The examiner can normally be reached on M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL S LARKIN/Primary Examiner, Art Unit 2856